Citation Nr: 1824094	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  The Veteran had service in the Republic of Vietnam from October 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville.  The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in a hearing in October 2014.  This case was previously before the Board in December 2014 and February 2017.  At that time, the Board remanded the case for additional development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2015 VA examination report, the examiner could not, without resorting to mere speculation, state whether the Veteran's current skin disorder was incurred in service.  In the February 2017 remand, the Board noted that the Veteran reported having a skin disorder prior to active service.  As a result, the RO was ordered to schedule the Veteran for a VA examination to determine whether there was clear and unmistakable evidence that the Veteran's skin disorder preexisted military service.  In the May 2017 VA examination report, this question was never answered.  

Additionally, in the May 2017 VA examination report, the examiner opined that it was less likely than not that the Veteran's skin disorder was related to active service.  The rationale was based solely on the fact that there were no medical records showing a diagnosis, treatment for a skin disorder, or any related dermatitis while the Veteran was in service.  However, a May 1970 service treatment report noted that the Veteran had a rash on his body and the Veteran himself testified in his October 2014 hearing that he had had a skin disorder ever since active service.

Finally, in the May 2017 VA examination report, the examiner opined that it was less likely than not that the Veteran's skin disorder was caused or aggravated by herbicide exposure in Vietnam.  The rationale was there was no direct "pathophysiologic link" between exposure to herbicide agents and a skin disorder because there is no direct causal relationship.  However, in the March 2018 Informal Hearing Presentation, the Veteran's representative noted that the American Cancer Society had recently documented a link between arsenic, used in herbicides in Vietnam, and skin disorders.  A new VA examination is necessary to determine whether the Veteran's skin disorder was caused or aggravated by his active service, to include exposure to herbicide agents.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning this claim.

2. After the above has been completed, schedule the Veteran for VA examination with an appropriate examiner to determine whether any current skin disorder (to include eczematous dermatitis) was caused by, or was otherwise related to, his active military service, to include exposure to herbicides.  Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner is requested to: 

Identify any currently diagnosed skin disorder.  

Provide an opinion as to whether there is clear and unmistakable (obviously, manifestly or undebatable) evidence that any current skin disorder preexisted military service.  If the examiner determines that the Veteran's skin disorder preexisted service, please opine whether there is clear and unmistakable evidence that any preexisting skin disorder was NOT aggravated (permanently worsened beyond the natural progression of the disease) by active service.  

If there is not clear and unmistakable evidence that the Veteran's skin disorder preexisted service or was not aggravated by service, please opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed skin disorder began during service or is related to some incidence of service, to include exposure to herbicide agents while in Vietnam.  

Any and all opinions must be accompanied by a complete rationale.  In answering these questions, the examiner is requested to consider the Veteran's testimony in his October 2014 hearing that his skin disorder began during service and has bothered him ever since.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




